Per Curiam.
It was not necessary to the barring of the exercise of the landlord’s election to hold the tenant as renewing for another year, that the landlord should expressly or impliedly agree to the tenant’s holding over as a monthly tenant, for if the landlord by any statement made gave the tenant to understand that he could not prevent the tenant from so holding over and the tenant upon the faith of the statement- held over, the landlord would be estopped from denying that the tenant was a monthly holdover.
Judgment reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Lydon, Callahan and Peters, JJ.